DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.

Allowable Subject Matter
3. Claims [1-20] are allowed.
4. The following is an examiner’s statement of reasons for allowance: 
 Re Claims [1, 19  and 20] none of the prior on  the record either alone or in combination teaches or reasonably suggest: an image capture apparatus comprising: wherein: the setting unit sets a size of the determination area depending on a size of a respective object  area, and, for an object  area whose size is less than a predetermined lower limit value, sets the determination area having a predetermined size being larger than the size of the object area; in conjunction with the other limitation of the claim.
 Claims 2-3, 11 and 14-18 are allowed due to their direct or indirect dependency on claim 1. 
Re Claims [4] none of the prior on the record either alone or in combination   teaches or reasonably suggest:  an image capture apparatus comprising:  the setting unit  if an overlap occurs between the determination areas if the determination areas are set such that the center position is the same between each object  area and the corresponding determination area, shifts the center positions of the determination areas from the respective center positions of the object  areas; in conjunction with the other limitation of the claim.

Re Claims [5] none of the prior on the record either alone or in combination teaches or reasonably suggest: an image capture apparatus comprising: the selection unit selects an object  area corresponding to a determination area whose period of time in which the position of the gazed point is included is greater than or equal to a threshold value; in conjunction with the other limitation of the claim.

Claims 6-10 and 12-13 are allowed due to their direct or indirect dependency on claim 5.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).

6. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698